It does not seem to me to be a matter of right to have a motion to dismiss an appeal. Appeals stand for trial during the-first term. When an appellee makes a motion to dismiss an appeal, and has a rule entered, this virtually waives a trial at that term by the appellee, but the appellant is not bound by such waiver. He may insist upon trial when the suit is called, and, if so, the objections of the appellee must be considered on the trial. If this were *Page 379 
not the case, a motion to dismiss would amount to a continuance.